Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks

The following is a final office action in response to applicant’s amendment filed on 02/18/2021 for response of the office action mailed on 11/18/2020. The independent claims 1 and 14 have been amended. No new claim has been added. No claim has been cancelled. Therefore, claims 1, 2, 4-11, 13-15, 53, 54 and 59-63 are pending and addressed below.
Response to Arguments
The applicants’ arguments, filed on 02/18/2021, with respect to “Method and apparatus for sending and receiving control signaling in communication system” have been considered but are moot. The herein cited features(s) have been addressed in instant Office action with newly identified/applied prior art (see details below), thus rendering respective argument moot.
 As the Applicant amended the independent claims 1 and 14, the rejections are updated as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 8,  14, 53, 54, 59, 60 are rejected under 35 U.S.C. 103 as being unpatentable over El Ayach et al. (US 20160087743, henceforth “El Ayach”) in view of Nishikawa et al. (US 20170164368, henceforth “Nishikawa”) and further in view of Xu et al. (US 20170094621, Provisional application 62/232335, henceforth “Xu”).
Examiner’s note: in what follows, references are drawn to El Ayach unless otherwise mentioned.
Regarding claim 1, El Ayach teaches a method of transmitting downlink control signaling from an access node of a wireless communication system, the access node operating at a carrier (FIG. 1 illustrates a wireless communications system 100. The wireless communications system 100 includes base stations 105, UEs 115, and a core network 130. The wireless communications system 100 includes a millimeter wave communication network having one or more base stations 105 in communication with UEs 115. There may be overlapping geographic coverage areas 110 for different technologies, e.g., LTE/LTE-A, millimeter wave, etc. The communication links 125 shown in wireless communications system 100 includes one or more carriers, where each carrier may be a signal made up of multiple sub-carriers (e.g., waveform signals of different frequencies) modulated according to the various radio technologies. Each modulated signal may be sent on a different sub-carrier and may carry control information (e.g., reference signals, control channels, etc.), overhead information, user data, etc., see [0037]-[0046].), the method comprising: 
determining, from a working carrier placed at a millimeter wave frequency band, a narrowband first resource for transmitting (FIG. 4 shows a block diagram 400 of a device 105-c for use in wireless communication. The narrowband signal ; and 
sending (FIG. 1, base stations 105 are referred to as a base transceiver station, a ; wherein the non-beamformed first downlink control signaling comprises (FIG. 9 is a flow chart illustrating a method 900 for wireless communication. At block 905, the method 900 may include the base station identifying a narrowband signal component and a wideband signal component of a synchronization signal for millimeter wave communications. The narrowband signal and the wideband signal conveys timing information, identification information for the base station, etc. At block 910, the base station identifies one or more characteristics associated with the millimeter wave communication network. Network characteristics may include, for example, pathloss conditions, interference levels, timing synchronization levels, etc. The base station determines the network characteristics based on internal information (e.g., internal measurements, monitoring status, etc.) and/or based on feedback signals received from other components. At block 915, the base station adjusts at least 
 As noted above, El Ayach is silent about the aforementioned missing/crossed limitations of: (1) non-beamformed first downlink control signaling, (2) the non-beamformed first downlink control signaling, (3) at least one of paging control information and system configuration information to be used by the device after access. However, Nishikawa discloses the missing/crossed limitations comprising: (1) non-beamformed first downlink control signaling, (2) the non-beamformed first downlink control signaling (For both 1 and 2: FIG. 1, the wireless communication system 1 performs wireless communication by using a millimeter wave. The millimeter wave is an electromagnetic wave having a wavelength of, for example, 1 mm to 10 mm. The millimeter wave is an electromagnetic wave having a frequency of, for example, 30 GHz to 300 GHz, see [0037].  FIGS. 3A-3C, 8A-8C, 9A-9C, 10A-10C are explanatory diagrams each illustrating an example of a search signal transmission. Each of the selected directions are expressed as a beam direction. In addition, each of the directions not selected are expressed as a non-beam direction, see [0048]. So, a narrowband first resource for transmitting non-beamformed first downlink control signaling is placed at a millimeter wave frequency band with non-beam direction.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach’s method by adding the teachings of Nishikawa in order to make a more effective method by improving correlation between a transmission 
Xu discloses the missing/crossed limitations comprising: (2) at least one of paging control information and system configuration information to be used by the device after access (After receiving the PSS and SSS, the UE 115 receives a master information block (MIB), which is transmitted in the physical broadcast channel (PBCH). The MIB contains system bandwidth information, a system frame number (SFN), and a physical hybrid automatic repeat request (HARD) indicator channel (PHICH) configuration. After decoding the MIB, the UE 115 receives one or more system information blocks (SIBs). SIB1 may contain cell access parameters and scheduling information for other SIBs. Decoding SIB1 enables the UE 115 to receive SIB2. SIB2 contains radio resource control (RRC) configuration information related to random access channel (RACH) procedures, paging, a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), power control, sounding reference signal (SRS), and cell barring, see [0055], provisional application see [0105]. Examiner’s notes: the examiner addressed at least one option of two options.).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach’s method by adding the teachings of Xu in order to make a more effective method by reducing power consumption, see (Xu, [0004].).
Regarding claim 14, El Ayach teaches a method of receiving downlink control signaling at a device from an access node of a wireless communication system, the access node operating at a carrier (FIG. 1 illustrates a wireless communications system 100. The wireless communications system 100 includes base stations 105, UEs 115, and a core network 130. The wireless communications system 100 includes a millimeter wave communication , the method comprising:
determining, from a working carrier placed at a millimeter wave frequency band,  (FIG. 4 shows a block diagram 400 of a device 105-c for use in wireless communication. The narrowband signal management module 405 determines a network characteristic for the narrowband signal component of the synchronization signal. The wideband signal management module 410 determines a network characteristic for the wideband signal component of the synchronization signal. The bandwidth control module 420 adjusts the bandwidth of the narrowband signal, the wideband signal, or both signals, based on the identified network characteristics. In some network environments, the bandwidth control module 420 increases or reduces the bandwidth of the wideband signal. The bandwidth control module 420 also determines which location (e.g., frequency, time, etc.) for the transmission of the synchronization signal components, see [0056]-[0061]. FIG. 5, the base station processor module 570 handles, alone or in connection with the synchronization signal determination module 510, various aspects of synchronization signaling operations for UEs for ; and 
receiving  (FIG. 1, base stations 105 are referred to as a base transceiver station, a radio base station, an access point, a radio transceiver, a NodeB, eNodeB (eNB), Home NodeB, a Home eNodeB, or some other suitable terminology. In some examples, the wireless communications system 100 is an LTE/LTE-A network, see [0038]-[0039]. FIG. 6 is a swim diagram 600 illustrating aspects of synchronization operations. At block 630, the source cell 605 sends the narrowband signal component and the wideband signal component of the synchronization signal with the adjusted parameters, see[0068]-[0072]. In a flow chart of FIG. 10, at block 1020,  the base station transmits the narrowband signal component and the wideband signal component of the synchronization signal with the adjusted parameters, see [0086]-[0088]. So, the source cell 605 sends the non-beamformed first downlink control signaling to a device via the narrowband first resource.  The missing/crossed out limitations will be discussed in view ; wherein the non-beamformed first downlink control signaling comprises (FIG. 9 is a flow chart illustrating a method 900 for wireless communication. At block 905, the method 900 may include the base station identifying a narrowband signal component and a wideband signal component of a synchronization signal for millimeter wave communications. The narrowband signal and the wideband signal conveys timing information, identification information for the base station, etc. At block 910, the base station identifies one or more characteristics associated with the millimeter wave communication network. Network characteristics may include, for example, pathloss conditions, interference levels, timing synchronization levels, etc. The base station determines the network characteristics based on internal information (e.g., internal measurements, monitoring status, etc.) and/or based on feedback signals received from other components. At block 915, the base station adjusts at least one parameter of the narrowband signal component or the wideband signal component based on the network characteristics. For example, the base station may adjust a transmission power level or ratio, adjust a bandwidth, adjust a tone selection, etc., see [0082]-[0083].  The missing/crossed out limitations will be discussed in view of  Xu.).
 As noted above, El Ayach is silent about the aforementioned missing/crossed limitations of: (1) non-beamformed first downlink control signaling, (2) the non-beamformed first downlink control signaling, (3) at least one of paging control information and system configuration information to be used by the device after access. However, Nishikawa discloses the missing/crossed limitations comprising: (1) (1) non-beamformed first downlink control signaling, (2) the non-beamformed first downlink control signaling (For both 1 and 2: FIG. 1, the wireless communication system 1 performs wireless communication by using a millimeter wave. The In addition, each of the directions not selected are expressed as a non-beam direction, see [0048]. So, a narrowband first resource for transmitting non-beamformed first downlink control signaling is placed at a millimeter wave frequency band with non-beam direction.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach’s method by adding the teachings of Nishikawa in order to make a more effective method by improving correlation between a transmission device and a reception device, and selecting direction with a high degree of accuracy, see (Nishikawa, [0137].).
Xu discloses the missing/crossed limitations comprising: (1) at least one of paging control information and system configuration information to be used by the device after access (After receiving the PSS and SSS, the UE 115 receives a master information block (MIB), which is transmitted in the physical broadcast channel (PBCH). The MIB contains system bandwidth information, a system frame number (SFN), and a physical hybrid automatic repeat request (HARD) indicator channel (PHICH) configuration. After decoding the MIB, the UE 115 receives one or more system information blocks (SIBs). SIB1 may contain cell access parameters and scheduling information for other SIBs. Decoding SIB1 enables the UE 115 to receive SIB2. SIB2 contains radio resource control (RRC) configuration information related to random access channel (RACH) procedures, paging, a physical uplink control channel (PUCCH), a physical 
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach’s method by adding the teachings of Xu in order to make a more effective method by reducing power consumption, see (Xu, [0004].).
Regarding claim 4, El Ayach, Nishikawa and Xu teach all the limitations of claim 1 above; and El Ayach further teaches wherein (The missing/crossed out limitations will be discussed in view of  Nishikawa.) comprises (FIG. 1, the communication links 125 shown in wireless communications system 100 includes one or more carriers, where each carrier may be a signal made up of multiple sub-carriers (e.g., waveform signals of different frequencies) modulated according to the various radio technologies. Each modulated signal may be sent on a different sub-carrier and may carry control information (e.g., reference signals, control channels, etc.), overhead information, user data, etc., see [0037]-[0046]. The missing/crossed limitation will be discussed in view of Xu.).
As noted above, El Ayach is silent about the aforementioned missing/crossed limitations of: (1) the non-beamformed first downlink control signaling, (2) a plurality of control fields, and a sequence of the plurality of control fields and a type and a size of control information indicated by each of the plurality of control field are predetermined.
the non-beamformed first downlink control signaling (FIG. 1, the wireless communication system 1 performs wireless communication by using a millimeter wave. The millimeter wave is an electromagnetic wave having a frequency of, for example, 30 GHz to 300 GHz, see [0037].  FIGS. 3A-3C, 8A-8C, 9A-9C, 10A-10C are explanatory diagrams each illustrating of a search signal transmission. Each of the selected directions are expressed as a beam direction. In addition, each of the directions not selected are expressed as a non-beam direction, see [0048]. So, a narrowband first resource for transmitting non-beamformed first downlink control signaling is placed at a millimeter wave frequency band with non-beam direction.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach and Xu’s method by adding the teachings of Nishikawa in order to make a more effective method by improving correlation between a transmission device and a reception device, and selecting direction with a high degree of accuracy, see (Nishikawa, [0137].).
Xu discloses the missing/crossed limitations comprising: (2) a plurality of control fields, and a sequence of the plurality of control fields and a type and a size of control information indicated by each of the plurality of control field are predetermined (Fig. 6 illustrates a resource element mapping 600 that supports synchronization channel techniques for narrowband wireless communications. A subframe 605 including a number of RBs, including a narrowband RB 610. It includes CRS REs, PDCCH REs, PSS REs, SSS REs, and PBCH REs, [0080]-[0082].)
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach and Nishikawa’s method by adding the 
Regarding claim 6, El Ayach, Nishikawa and Xu teach all the limitations of claim 1 above; and El Ayach further teaches wherein, when (The missing/crossed out limitations will be discussed in view of  Nishikawa.) comprises the system configuration information, the system configuration information further comprises at least one of:
at least part of information in a system information block (SIB) defined in a third generation partnership project (3GPP) long-term evolution (LTE) standard (Examiner’s notes: the examiner addressed the second option of four options.),
(FIG. 9, at block 915, the base station adjusts at least one parameter of the narrowband signal component or the wideband signal component based on the network characteristics, see [0258]. The missing/crossed out limitations will be discussed in view of Xu.); 
information for power control (Examiner’s notes: the examiner addressed the second option of four options.);
 	and information for dynamic time division duplexing (TDD) configuration (Examiner’s notes: the examiner addressed the second option of four options.).
As noted above, El Ayach is silent about the aforementioned missing/crossed limitations of: (1) the non-beamformed first downlink control signaling, (2) information for updating configuration of the narrowband first resource.
However, Nishikawa discloses the missing/crossed limitations comprising: (1) the non-beamformed first downlink control signaling (FIG. 1, the wireless communication system 1 In addition, each of the directions not selected are expressed as a non-beam direction, see [0048]. So, a narrowband first resource for transmitting non-beamformed first downlink control signaling is placed at a millimeter wave frequency band with non-beam direction.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach and Xu’s method by adding the teachings of Nishikawa in order to make a more effective method by improving correlation between a transmission device and a reception device, and selecting direction with a high degree of accuracy, see (Nishikawa, [0137].).
Xu discloses the missing/crossed limitations comprising: (1) information for updating configuration of the narrowband first resource (FIG. 3 illustrates a narrowband regions within a system bandwidth that support downlink and synchronization techniques. The total system bandwidth 305 includes a range of frequencies. The base station 105-a sends a master information block (MIB) and one or more system information blocks (SIBs) to the UE 115 , see [0055], provisional application see [0105].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach and Nishikawa’s method by adding the teachings of Xu in order to make a more effective method by reducing power consumption, see (Xu, [0004].).
Regarding claim 7, El Ayach, Nishikawa and Xu teach all the limitations of claim 1 above; and El Ayach further teaches further comprising: 
sending (FIG. 1, base stations 105 are referred to as a base transceiver station, a radio base station, an access point, a radio transceiver, a NodeB, eNodeB (eNB), Home NodeB, a Home eNodeB, or some other suitable terminology. In some examples, the wireless communications system 100 is an LTE/LTE-A network, millimeter wave etc., see [0038]-[0039]. FIG. 6 is a swim diagram 600 illustrating aspects of synchronization operations. At block 630, the source cell 605 sends the narrowband signal component and the wideband signal component of the synchronization signal with the adjusted parameters, see[0068]-[0072]. The missing/crossed out limitations will be discussed in view of Nishikawa.),
wherein (The missing/crossed out limitations will be discussed in view of Xu.),
and (The missing/crossed out limitations will be discussed in view of Xu.). 
As noted above, El Ayach is silent about the aforementioned missing/crossed limitations of: (1) non-beamformed second downlink control signaling, (2) wherein both a location and a size of the narrowband second resource in the working carrier are fixed, (3) at least one of the location, the size, and periodicity of the narrowband first resource is implicitly determined or determined based on the non-beamformed second downlink control signaling.
However, Nishikawa discloses the missing/crossed limitations comprising: (1)  non-beamformed second downlink control signaling (FIG. 1, the wireless communication system 1 performs wireless communication by using a millimeter wave. The millimeter wave is an electromagnetic wave having a frequency of, for example, 30 GHz to 300 GHz, see [0037].  FIGS. 3A-3C, 8A-8C, 9A-9C, 10A-10C are explanatory diagrams each illustrating of a search signal transmission. Each of the selected directions are expressed as a beam direction. In addition, each of the directions not selected are expressed as a non-beam direction, see [0048]. So, a narrowband first resource for transmitting non-beamformed first downlink control signaling is placed at a millimeter wave frequency band with non-beam direction.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach and Xu’s method by adding the teachings of Nishikawa in order to make a more effective method by improving correlation between a transmission device and a reception device, and selecting direction with a high degree of accuracy, see (Nishikawa, [0137].).
Xu discloses the missing/crossed limitations comprising:  (2) wherein both a location and a size of the narrowband second resource in the working carrier are fixed (Fig. 3 shows first narrowband region 330-a, and second narrowband region 330-b. Both the location and the size of the narrowband second resource 330-b in the system bandwidth are fixed, see [0067]-[0069].), (3) at least one of the location, the size, and periodicity of the narrowband first resource is implicitly determined or determined based on the non-beamformed second downlink control signaling (Fig. 3 shows first narrowband region 330-a and second narrowband region 330-b, see .).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach and Nishikawa’s method by adding the teachings of Xu in order to make a more effective method by reducing power consumption, see (Xu, [0004].).
Regarding claim 59, El Ayach, Nishikawa and Xu teach all the limitations of claim 14 above; and El Ayach further teaches further comprising: 
receiving (FIG. 1, base stations 105 are referred to as a base transceiver station, a radio base station, an access point, a radio transceiver, a NodeB, eNodeB (eNB), Home NodeB, a Home eNodeB, or some other suitable terminology. In some examples, the wireless communications system 100 is an LTE/LTE-A network, millimeter wave etc., see [0038]-[0039]. FIG. 6 is a swim diagram 600 illustrating aspects of synchronization operations. At block 630, the source cell 605 sends the narrowband signal component and the wideband signal component of the synchronization signal with the adjusted parameters, see[0068]-[0072]. The missing/crossed out limitations will be discussed in view of Nishikawa.), 
wherein (The missing/crossed out limitations will be discussed in view of Xu.), and 
(The missing/crossed out limitations will be discussed in view of Xu.).  
As noted above, El Ayach is silent about the aforementioned missing/crossed limitations of: (1) receiving non-beamformed second downlink control signaling from the access node via a narrowband second resource other than the narrowband first resource, (2) wherein both a location and a size of the narrowband second resource in the working carrier are fixed, (3) at least one of the location, the size, and periodicity of the narrowband first resource is implicitly determined or determined based on the non-beamformed second downlink control signaling.
However, Nishikawa discloses the missing/crossed limitations comprising: (1)  non-beamformed second downlink control signaling (FIG. 1, the wireless communication system 1 performs wireless communication by using a millimeter wave. The millimeter wave is an electromagnetic wave having a frequency of, for example, 30 GHz to 300 GHz, see [0037].  FIGS. 3A-3C, 8A-8C, 9A-9C, 10A-10C are explanatory diagrams each illustrating of a search signal transmission. Each of the selected directions are expressed as a beam direction. In addition, each of the directions not selected are expressed as a non-beam direction, see [0048]. So, a narrowband first resource for transmitting non-beamformed first downlink control signaling is placed at a millimeter wave frequency band with non-beam direction.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach and Xu’s method by adding the teachings of Nishikawa in order to make a more effective method by improving correlation between a transmission device and a reception device, and selecting direction with a high degree of accuracy, see (Nishikawa, [0137].).
both a location and a size of the narrowband second resource in the working carrier are fixed (Fig. 3 shows first narrowband region 330-a, and second narrowband region 330-b. Both the location and the size of the narrowband second resource 330-b in the system bandwidth are fixed, see [0067]-[0069].), (3) at least one of the location, the size, and periodicity of the narrowband first resource is implicitly determined or determined based on the non-beamformed second downlink control signaling (Fig. 3 shows first narrowband region 330-a and second narrowband region 330-b, see [0066]-[0067]. As the location of the second narrowband region 330-b is fixed, then the location of the narrowband first resource 330-a is implicitly determined based on the non-beamformed second downlink control signaling. Examiner’s notes: the examiner addressed the first option of three options.).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach and Nishikawa’s method by adding the teachings of Xu in order to make a more effective method by reducing power consumption, see (Xu, [0004].).
Regarding claim 8, El Ayach, Nishikawa and Xu teach all the limitations of claim 1 above; and El Ayach further teaches wherein (The missing/crossed out limitations will be discussed in view of  Nishikawa.)  further comprises  (The missing/crossed out limitations will be discussed in view of Xu.);
wherein (The missing/crossed out limitations will be discussed in view of Xu.).  
non-beamformed second downlink control signaling, (2) information indicating a control sub-region outside the narrowband first resource, (3) the control sub-region is used for sending configuration signaling to the device, or used for sending the configuration signaling or scheduling signaling for data transmission. 
However, Nishikawa discloses the missing/crossed limitations comprising: (1)  non-beamformed second downlink control signaling (FIG. 1, the wireless communication system 1 performs wireless communication by using a millimeter wave. The millimeter wave is an electromagnetic wave having a frequency of, for example, 30 GHz to 300 GHz, see [0037].  FIGS. 3A-3C, 8A-8C, 9A-9C, 10A-10C are explanatory diagrams each illustrating of a search signal transmission. Each of the selected directions are expressed as a beam direction. In addition, each of the directions not selected are expressed as a non-beam direction, see [0048]. So, a narrowband first resource for transmitting non-beamformed first downlink control signaling is placed at a millimeter wave frequency band with non-beam direction.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach and Xu’s method by adding the teachings of Nishikawa in order to make a more effective method by improving correlation between a transmission device and a reception device, and selecting direction with a high degree of accuracy, see (Nishikawa, [0137].).
Xu discloses the missing/crossed limitations comprising: (2) information indicating a control sub-region outside the narrowband first resource (The content of the synchronization channel provides an indication of the location of the narrowband region, such as whether the narrowband region is in-band, stand-alone, or within a guard-band, see [0043]. FIG. 3 shows first the control sub-region is used for sending configuration signaling to the device, or used for sending the configuration signaling or scheduling signaling for data transmission (The particular narrowband region 330-a, 330-b, or 330-c are configured for narrowband communications based on various deployment parameters, such as the availability of one or more frequency bands that are outside of LTE wideband bandwidth 310, the usage of the LTE wideband bandwidth 310 by other devices, see [0068]. FIG. 7 illustrates a process flow 700 for narrowband synchronization techniques for narrowband wireless communications. The synchronization signal format is selected to provide an indication of the narrowband resources, such as discussed above with respect to FIGS. 1-6, see [0090]-[0091].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach and Nishikawa’s method by adding the teachings of Xu in order to make a more effective method by reducing power consumption, see (Xu, [0004].).
Regarding claim 60, El Ayach, Nishikawa and Xu teach all the limitations of claim 14 above; and El Ayach further teaches wherein (The missing/crossed out limitations will be discussed in view of  Nishikawa.)  further comprises (The missing/crossed out limitations will be discussed in view of Xu.); 
wherein the control sub-region is used for receiving configuration signaling from the access node, or used for receiving the configuration signaling or scheduling signaling for data transmission (The network device may schedule the user equipment to use a subset of the low-frequency band bandwidth or the high-frequency band bandwidth of the system bandwidth .  
As noted above, El Ayach is silent about the aforementioned missing/crossed limitations of: (1) non-beamformed second downlink control signaling, (2) information indicating a control sub-region outside the narrowband first resource, (3) the control sub-region is used for receiving configuration signaling from the access node, or used for receiving the configuration signaling or scheduling signaling for data transmission. 
However, Nishikawa discloses the missing/crossed limitations comprising: (1)  non-beamformed second downlink control signaling (FIG. 1, the wireless communication system 1 performs wireless communication by using a millimeter wave. The millimeter wave is an electromagnetic wave having a frequency of, for example, 30 GHz to 300 GHz, see [0037].  FIGS. 3A-3C, 8A-8C, 9A-9C, 10A-10C are explanatory diagrams each illustrating of a search signal transmission. Each of the selected directions are expressed as a beam direction. In addition, each of the directions not selected are expressed as a non-beam direction, see [0048]. So, a narrowband first resource for transmitting non-beamformed first downlink control signaling is placed at a millimeter wave frequency band with non-beam direction.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach and Xu’s method by adding the teachings of Nishikawa in order to make a more effective method by improving correlation between a transmission device and a reception device, and selecting direction with a high degree of accuracy, see (Nishikawa, [0137].).

information indicating a control sub-region outside the narrowband first resource (The content of the synchronization channel provides an indication of the location of the narrowband region, such as whether the narrowband region is in-band, stand-alone, or within a guard-band, see [0043]. FIG. 3 shows first narrowband region 330-a, second narrowband region 330-b, and third narrowband region 330-c, see [0065]-[0068].), (3) the control sub-region is used for sending configuration signaling to the device, or used for sending the configuration signaling or scheduling signaling for data transmission (The particular narrowband region 330-a, 330-b, or 330-c are configured for narrowband communications based on various deployment parameters, such as the availability of one or more frequency bands that are outside of LTE wideband bandwidth 310, the usage of the LTE wideband bandwidth 310 by other devices, see [0068]. FIG. 7 illustrates a process flow 700 for narrowband synchronization techniques for narrowband wireless communications. The synchronization signal format is selected to provide an indication of the narrowband resources, such as discussed above with respect to FIGS. 1-6, see [0090]-[0091].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach and Nishikawa’s method by adding the teachings of Xu in order to make a more effective method by reducing power consumption, see (Xu, [0004].).
 Regarding claim 53, El Ayach, Nishikawa and Xu teach all the limitations of claim 1 above; and El Ayach further teaches an apparatus associated with an access node of a wireless communication system, the apparatus comprising at least one processor (FIG. 5 item 570); and at least one memory including computer program codes (FIG. 5, the base station memory module 580, see [0064].), wherein the at least one memory and the computer program codes (The base station memory module 580 stores computer-readable, computer-executable software/firmware code 585 containing instructions, see [0064].) are configured to:
cause, together with the at least one 6processor, the apparatus to execute the method according to claim 1 (The base station memory module 580 stores computer-readable, computer-executable software/firmware code 585 containing instructions that, when executed, cause the base station processor module 570 to perform various functions described herein related to wireless communication, and execute the procedure of claim 1, see [0064].).
	Regarding claim 54, El Ayach, Nishikawa and Xu teach all the limitations of claim 14 above; and El Ayach further teaches an apparatus associated with a device of a wireless communication system, the apparatus comprising at least one processor (FIG. 5 item 570); and  at least one memory including computer program codes (FIG. 5, the base station memory module 580, see [0064].), wherein the at least one memory and the computer program codes (The base station memory module 580 stores computer-readable, computer-executable software/firmware code 585 containing instructions, see [0064].) are configured to:
cause, together with the at least one processor, the apparatus to execute the method according to claim 14 (The base station memory module 580 stores computer-readable, computer-executable software/firmware code 585 containing instructions that, when executed, cause the base station processor module 570 to perform various functions described herein related to wireless communication, and execute the procedure of claim 14, see [0064].).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over El Ayach et al. (US 20160087743, henceforth “El Ayach”) in view of Nishikawa et al. (US 20170164368, henceforth “Nishikawa”), Xu et al. (US 20170094621, Provisional application 62/232335, henceforth “Xu”) and further in view of Kusashima et al. (US 20160205669, henceforth “Kusashima”).
Regarding claim 5, El Ayach, Nishikawa and Xu teach all the limitations of claim 1 above; and El Ayach further teaches wherein (The missing/crossed limitation will be discussed in view of  Nishikawa.) comprises a plurality of control information elements (FIG. 1, each communication link 125 includes one or more carriers, where each carrier may be a signal made up of multiple sub-carriers (e.g., waveform signals of different frequencies) modulated according to the various radio technologies described above. Each modulated signal may be sent on a different sub-carrier and may carry control information  (e.g., reference signals, control channels, etc.), overhead information, user data, etc., see [0044].),
and (The missing/crossed limitation will be discussed in view of Kusashima.).
As noted above, El Ayach is silent about the aforementioned missing/crossed limitations of: (1) non-beamformed second downlink control signaling,  (2) each of the plurality of control information elements has a format of downlink control information (DCI) defined in a third generation partnership project (3GPP) long-term evolution (LTE) standard. 
However, Nishikawa discloses the missing/crossed limitations comprising: (1)  non-beamformed second downlink control signaling (FIG. 1, the wireless communication system 1 performs wireless communication by using a millimeter wave. The millimeter wave is an electromagnetic wave having a frequency of, for example, 30 GHz to 300 GHz, see [0037].  
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach and Xu’s method by adding the teachings of Nishikawa in order to make a more effective method by improving correlation between a transmission device and a reception device, and selecting direction with a high degree of accuracy, see (Nishikawa, [0137].).
Kusashima discloses the missing/crossed limitations comprising: (2) each of the plurality of control information elements has a format of downlink control information (DCI) defined in a third generation partnership project (3GPP) long-term evolution (LTE) standard (The physical downlink control channel and enhance physical downlink control channel are used to transmit downlink control information (DCI). The downlink control information is referred to as a DCI format, see [0090]. A radio access system and a radio network (referred to as "Long Term Evolution: LTE") of cellular mobile communication have been discussed in a 3rd Generation Partnership Project (3GPP), see [0003].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach, Xu and Nishikawa’s method by adding the teachings of Kusashima in order to make a more effective method by communicating efficiently with each other, see (Kusashima, [abstract].).
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over El Ayach et al. (US 20160087743, henceforth “El Ayach”) in view of Nishikawa et al. (US 20170164368, henceforth “Nishikawa”), Xu et al. (US 20170094621, Provisional application 62/232335, henceforth “Xu”) and further in view of JI et al. (US 20120322483, henceforth “JI”).
 Regarding claim 2, El Ayach, Nishikawa and Xu teach all the limitations of claim 1 above; and El Ayach further teaches wherein (The missing/crossed limitation will be discussed in view of  Nishikawa) further comprises  (The missing/crossed limitation will be discussed in view of Xu.);
wherein sending (FIG. 6 is a swim diagram 600 illustrating aspects of synchronization operations. At block 630, the source cell 605 sends the narrowband signal component and the wideband signal component of the synchronization signal with the adjusted parameters to the UE 610, see[0068]-[0072]. The missing/crossed limitation will be discussed in view of  Nishikawa.) comprises: 
(The missing/crossed limitation will be discussed in view of Xu.), and
 (The missing/crossed limitation will be discussed in view of Xu.), 
(The missing/crossed limitation will be discussed in view of JI.)
As noted above, El Ayach is silent about the aforementioned missing/crossed limitations of: (1) non-beamformed second downlink control signaling, (2) non-beamformed second downlink control signaling,  (3) broadcast control information to enable the device to perform an access procedure, (4) sending the broadcast control information via a broadcast channel, (5) sending information of the non-beamformed first downlink control signaling other than the broadcast control information via a common control channel, (6) wherein the broadcast channel and the common control channel occupy adjacent resource regions in the narrowband first resource. 
However, Nishikawa discloses the missing/crossed limitations comprising: (1)  non-beamformed second downlink control signaling, (2) non-beamformed second downlink control signaling (For 1 and 2: FIG. 1, the wireless communication system 1 performs wireless communication by using a millimeter wave. The millimeter wave is an electromagnetic wave having a frequency of, for example, 30 GHz to 300 GHz, see [0037].  FIGS. 3A-3C, 8A-8C, 9A-9C, 10A-10C are explanatory diagrams each illustrating of a search signal transmission. Each of the selected directions are expressed as a beam direction. In addition, each of the directions not selected are expressed as a non-beam direction, see [0048]. So, a narrowband first resource for transmitting non-beamformed first downlink control signaling is placed at a millimeter wave frequency band with non-beam direction.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach and Xu’s method by adding the teachings of 
Xu discloses the missing/crossed limitations comprising: (3) broadcast control information to enable the device to perform an access procedure, (4) sending the broadcast control information via a broadcast channel (For 3 and 4: The base station sends a master information block (MIB) in the physical broadcast channel (PBCH). The MIB contains system bandwidth information, a system frame number (SFN), and a physical hybrid automatic repeat request (HARD) indicator channel (PHICH) configuration. After decoding the MIB, the UE 115 receives one or more system information blocks (SIBs). For example, SIB1 contains cell access parameters, see [0055].), (5) sending information of the non-beamformed first downlink control signaling other than the broadcast control information via a common control channel (FIG. 7  at 720, the base station 105-b may then transmit synchronization signal. The synchronization signal may be transmitted using predefined resources or preprogrammed resources, such as discussed above with respect to FIGS. 1-6, see [0070].  A common synchronization channel may use resources in the first narrowband region 330-a, the second narrowband region 330-b, or the third narrowband region 330-c to send a synchronization signal, see [0069].)
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach, Xu and Nishikawa’s method by adding the teachings of Xu in order to make a more effective method by reducing power consumption, see (Xu, [0004].).
JI discloses the missing/crossed limitations comprising: (6) wherein the broadcast channel and the common control channel occupy adjacent resource regions in the narrowband first resource (Fig. 4, the common control channel with the dedicated control signal is transmitted in the PRB having REG of PCFICH for indicating the size of the control channel with the common reference signal. The PCFICH carries the information about the size of the control channel with the common reference signal. Fig. 4 further shows the common control channel, broadcast channel, and other channels occupy adjacent resource regions in the downlink bandwidth, see [0080].).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach, Xu and Nishikawa’s method by adding the teachings of JI in order to make a more effective method by mapping the common control channel to the frequency resource, see (JI, [abstract].).
 Regarding claim 15, El Ayach, Nishikawa and Xu teach all the limitations of claim 14 above; and El Ayach further teaches wherein (The missing/crossed limitation will be discussed in view of  Nishikawa) further comprises  (The missing/crossed limitation will be discussed in view of Xu.);
wherein sending (FIG. 6 is a swim diagram 600 illustrating aspects of synchronization operations. At block 630, the source cell 605 sends the narrowband signal component and the wideband signal component of the synchronization signal with the adjusted parameters to the UE 610, see[0068]-[0072]. The missing/crossed limitation will be discussed in view of  Nishikawa.) comprises: 
(The missing/crossed limitation will be discussed in view of Xu.), and
 (The missing/crossed limitation will be discussed in view of Xu.), 
(The missing/crossed limitation will be discussed in view of JI.).
As noted above, El Ayach is silent about the aforementioned missing/crossed limitations of: (1)  non-beamformed second downlink control signaling, (2) non-beamformed second downlink control signaling, (3) broadcast control information to enable the device to perform an access procedure, (2) sending the broadcast control information via a broadcast channel, (4) sending information of the non-beamformed first downlink control signaling other than the broadcast control information via a common control channel, (5) wherein the broadcast channel and the common control channel occupy adjacent resource regions in the narrowband first resource. 
However, Nishikawa discloses the missing/crossed limitations comprising: (1)  non-beamformed second downlink control signaling, (2) non-beamformed second downlink control signaling (For 1 and 2: FIG. 1, the wireless communication system 1 performs wireless communication by using a millimeter wave. The millimeter wave is an electromagnetic wave having a frequency of, for example, 30 GHz to 300 GHz, see [0037].  FIGS. 3A-3C, 8A-8C, 9A-9C, 10A-10C are explanatory diagrams each illustrating of a search signal transmission. Each of the selected directions are expressed as a beam direction. In addition, each of the directions not selected are expressed as a non-beam direction, see [0048]. So, a narrowband first resource for 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach and Xu’s method by adding the teachings of Nishikawa in order to make a more effective method by improving correlation between a transmission device and a reception device, and selecting direction with a high degree of accuracy, see (Nishikawa, [0137].).
Xu discloses the missing/crossed limitations comprising: (3) broadcast control information to enable the device to perform an access procedure, (4) sending the broadcast control information via a broadcast channel (For 3 and 4: The base station sends a master information block (MIB) in the physical broadcast channel (PBCH). The MIB contains system bandwidth information, a system frame number (SFN), and a physical hybrid automatic repeat request (HARD) indicator channel (PHICH) configuration. After decoding the MIB, the UE 115 receives one or more system information blocks (SIBs). For example, SIB1 contains cell access parameters, see [0055].), (3) sending information of the non-beamformed first downlink control signaling other than the broadcast control information via a common control channel (FIG. 7  at 720, the base station 105-b may then transmit synchronization signal. The synchronization signal may be transmitted usingpredefined resources or preprogrammed resources, such as discussed above with respect to FIGS. 1-6, see [0070].  A common synchronization channel may use resources in the first narrowband region 330-a, the second narrowband region 330-b, or the third narrowband region 330-c to send a synchronization signal, see [0069].)
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach and Nishikawa’s method by adding the 
JI discloses the missing/crossed limitations comprising: (5) wherein the broadcast channel and the common control channel occupy adjacent resource regions in the narrowband first resource (Fig. 4, the common control channel with the dedicated control signal is transmitted in the PRB having REG of PCFICH for indicating the size of the control channel with the common reference signal. The PCFICH carries the information about the size of the control channel with the common reference signal. Fig. 4 further shows the common control channel, broadcast channel, and other channels occupy adjacent resource regions in the downlink bandwidth, see [0080].).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach, Xu and Nishikawa’s method by adding the teachings of JI in order to make a more effective method by mapping the common control channel to the frequency resource, see (JI, [abstract].).
Claims 9 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over El Ayach et al. (US 20160087743, henceforth “El Ayach”) in view of Nishikawa et al. (US 20170164368, henceforth “Nishikawa”), Xu et al. (US 20170094621, Provisional application 62/232335, henceforth “Xu”) and further in view of Ishikawa et al. (US 20030083070, henceforth “Ishikawa”).
 Regarding claim 9, El Ayach, Nishikawa and Xu teach all the limitations of claim 1 above; and El Ayach further teaches wherein sending (The missing/crossed limitation will be discussed in view of  Nishikawa) to the device via the narrowband first resource comprises: 
sending scheduling information of the non-beamformed first downlink control signaling to the device (FIG 1, the base stations 105 perform radio configuration and scheduling for communication with the UEs 115. The base stations 105 communicates with the UEs 115 via one or more base station antennas, see [0037]-[0038]. The missing/crossed limitation will be discussed in view of Xu.);and 
4sending detailed information of the non-beamformed  first downlink control signaling to the device   (FIG. 2, the synchronization management module 210 manages synchronization functions for the device 105-a. The synchronization management module 210 may determine the narrowband signal and the wideband signal for synchronization signal in millimeter wave communications. The transmitter module 215 transmits information, such as packets, user data, and/or control information. The transmitter module 215 may send one or more signals a millimeter wave UE 115 in conjunction with various synchronization signaling operations, random access procedures, etc., see[0047]-[0051]. The missing/crossed limitation will be discussed in view of Ishikawa.);
wherein  in the second channel(FIG 1, the base stations 105 perform radio configuration and scheduling for communication with the UEs 115. , see [0037]-[0038]. The missing/crossed limitation will be discussed in view of Xu.).
As noted above, El Ayach is silent about the aforementioned missing/crossed limitations of: (1)  non-beamformed second downlink control signaling, (2) via a first channel in the narrowband first resource, (3) via a second channel in the narrowband first resource, (4) the scheduling information indicates a location of respective control information.
non-beamformed second downlink control signaling (FIG. 1, the wireless communication system 1 performs wireless communication by using a millimeter wave. The millimeter wave is an electromagnetic wave having a frequency of, for example, 30 GHz to 300 GHz, see [0037].  FIGS. 3A-3C, 8A-8C, 9A-9C, 10A-10C are explanatory diagrams each illustrating of a search signal transmission. Each of the selected directions are expressed as a beam direction. In addition, each of the directions not selected are expressed as a non-beam direction, see [0048]. So, a narrowband first resource for transmitting non-beamformed first downlink control signaling is placed at a millimeter wave frequency band with non-beam direction.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach and Xu’s method by adding the teachings of Nishikawa in order to make a more effective method by improving correlation between a transmission device and a reception device, and selecting direction with a high degree of accuracy, see (Nishikawa, [0137].).
Xu discloses the missing/crossed limitations comprising: (2) via a first channel in the narrowband first resource (Fig. 3 illustrates a narrowband regions within a system bandwidth. It shows the first narrowband region 330-a, the second narrowband region 330-b, or the third narrowband region 330-c, see [0069]. The base station 105-a generates a synchronization signal, such as a PSS, SSS, or PBCH, and transmits the synchronization signal using narrowband resources, see [0064]. The base station 105-a transmits the scheduling information of the non-beamformed first downlink control signaling to the device via a first channel in the narrowband first resource.), (4) the scheduling information indicates a location of respective control information  (FIG. 6 illustrates an example of a resource element mapping 600 that supports 
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach and Nishikawa’s method by adding the teachings of Xu in order to make a more effective method by reducing power consumption, see (Xu, [0004].).
Ishikawa discloses the missing/crossed limitations comprising: (3)  via a second channel in the narrowband first resource (The control signals are transmitted over a second channel, see [0011].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach, Nishikawa and Xu’s method by adding the teachings of Ishikawa in order to make a more effective method by maintaining quality during handover, see (Ishikawa, [abstract].).
Regarding claim 61, El Ayach, Nishikawa and Xu teach all the limitations of claim 14 above; and El Ayach further teaches wherein receiving (The missing/crossed limitation will be discussed in view of  Nishikawa)from the access node via the narrowband first resource comprises: 
receiving scheduling information of the non-beamformed first downlink control signaling from the access node (FIG 1, ; and
 receiving detailed information of the non-beamformed first downlink control signaling from the access node (FIG. 2, the synchronization management module 210 manages synchronization functions for the device 105-a. The synchronization management module 210 may determine the narrowband signal and the wideband signal for synchronization signal in millimeter wave communications. The transmitter module 215 transmits information, such as packets, user data, and/or control information. The transmitter module 215 may send one or more signals a millimeter wave UE 115 in conjunction with various synchronization signaling operations, random access procedures, etc., see[0047]-[0051]. The missing/crossed limitation will be discussed in view of Ishikawa.);
 wherein  in the second channel (FIG 1, the base stations 105 perform radio configuration and scheduling for communication with the UEs 115, see [0037]-[0038]. The missing/crossed limitation will be discussed in view of Xu.).
As noted above, El Ayach is silent about the aforementioned missing/crossed limitations of: (1) non-beamformed second downlink control signaling, (2) via a first channel in the narrowband first resource, (3)  via a second channel in the narrowband first resource, (4) the scheduling information indicates a location of respective control information.

non-beamformed second downlink control signaling (FIG. 1, the wireless communication system 1 performs wireless communication by using a millimeter wave. The millimeter wave is an electromagnetic wave having a frequency of, for example, 30 GHz to 300 GHz, see [0037].  FIGS. 3A-3C, 8A-8C, 9A-9C, 10A-10C are explanatory diagrams each illustrating of a search signal transmission. Each of the selected directions are expressed as a beam direction. In addition, each of the directions not selected are expressed as a non-beam direction, see [0048]. So, a narrowband first resource for transmitting non-beamformed first downlink control signaling is placed at a millimeter wave frequency band with non-beam direction.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach and Xu’s method by adding the teachings of Nishikawa in order to make a more effective method by improving correlation between a transmission device and a reception device, and selecting direction with a high degree of accuracy, see (Nishikawa, [0137].).
Xu discloses the missing/crossed limitations comprising: (2)  via a first channel in the narrowband first resource (Fig. 3 illustrates a narrowband regions within a system bandwidth. It shows the first narrowband region 330-a, the second narrowband region 330-b, or the third narrowband region 330-c, see [0069]. The base station 105-a generates a synchronization signal, such as a PSS, SSS, or PBCH, and transmits the synchronization signal using narrowband resources, see [0064]. The base station 105-a transmits the scheduling information of the non-beamformed first downlink control signaling to the device via a first channel in the narrowband first resource.), (4) the scheduling information indicates a location of respective control information (FIG. 6 illustrates an example of a resource element mapping 600 that supports 
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach and Nishikawa’s method by adding the teachings of Xu in order to make a more effective method by reducing power consumption, see (Xu, [0004].).
Ishikawa discloses the missing/crossed limitations comprising: (3)  via a second channel in the narrowband first resource (The control signals are transmitted over a second channel, see [0011].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach, Xu and Nishikawa’s method by adding the teachings of Ishikawa in order to make a more effective method by maintaining quality during handover, see (Ishikawa, [abstract].).
Claims 10, 11, 62 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over El Ayach et al. (US 20160087743, henceforth “El Ayach”) in view of Nishikawa et al. (US 20170164368, henceforth “Nishikawa”), Xu et al. (US 20170094621, Provisional application 62/232335, henceforth “Xu”), Ishikawa et al. (US 20030083070, henceforth “Ishikawa”) and further in view of Kusashima et al. (US 20160205669, henceforth “Kusashima”).
Regarding claim 10, El Ayach, Nishikawa, Xu and Ishikawa teach all the limitations of claim 9 above; and El Ayach further teaches wherein sending the scheduling information of (FIG 1, the base stations 105 perform radio configuration and scheduling for communication with the UEs 115. The base stations 105 communicates with the UEs 115 via one or more base station antennas, see [0037]-[0038]. The missing/crossed limitation will be discussed in view of Xu.) comprises:
  (The missing/crossed limitation will be discussed in view of Kusashima.);and 
(The missing/crossed limitation will be discussed in view of Kusashima.).
As noted above, El Ayach is silent about the aforementioned missing/crossed limitations of: (1) sending the scheduling information of the first control signal to the device via a first channel in the narrowband first resource, (2) sending, via a common search space (CSS) in the first channel, common scheduling information for common control signaling in the non-beamformed first downlink control signaling to the device, (3) sending, via a UE-specific search space (USS) in the first channel, dedicated scheduling information for UE-specific control signaling in the non-beamformed first downlink control signaling to the device.
the first control signal to the device via a first channel in the narrowband first resource (Fig. 3 illustrates a narrowband regions within a system bandwidth. It shows the first narrowband region 330-a, the second narrowband region 330-b, or the third narrowband region 330-c, see [0069]. The base station 105-a generates a synchronization signal, such as a PSS, SSS, or PBCH, and transmits the synchronization signal using narrowband resources, see [0064]. The base station 105-a transmits the scheduling information of the non-beamformed first downlink control signaling to the device via a first channel in the narrowband first resource. ). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach and Nishikawa’s method by adding the teachings of Xu in order to make a more effective method by reducing power consumption, see (Xu, [0004].).
Kusashima discloses the missing/crossed limitations comprising: (2) sending, via a common search space (CSS) in the first channel, common scheduling information for common control signaling in the non-beamformed first downlink control signaling to the device (The common search space (CSS) is a search space which is configured using parameters specific to the base station and/or parameters defined in advance. The base station maps the control channels common to a plurality of mobile station devices to the CSS, see [0007]-[0010].), (3) sending, via a UE-specific search space (USS) in the first channel, dedicated scheduling information for UE-specific control signaling in the non-beamformed first downlink control signaling to the device (The UE-specific search space (USS) is configured using the parameters  transmits the control channels specific to the user equipment, see [0007].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach, Xu and Nishikawa’s method by adding the teachings of Kusashima in order to make a more effective method by communicating efficiently, see (Kusashima, [0004].).
Regarding claim 62, El Ayach, Nishikawa, Xu and Ishikawa teach all the limitations of claim 61 above; and El Ayach further teaches wherein receiving the scheduling information of (FIG 1, the base stations 105 perform radio configuration and scheduling for communication with the UEs 115. The base stations 105 communicates with the UEs 115 via one or more base station antennas, see [0037]-[0038]. The missing/crossed limitation will be discussed in view of Xu.) comprises: 
(The missing/crossed limitation will be discussed in view of Kusashima.); and 
(The missing/crossed limitation will be discussed in view of Kusashima.).  
As noted above, El Ayach is silent about the aforementioned missing/crossed limitations of: (1) receiving the scheduling information of the first control signal from the access node via a first channel in the narrowband first resource, (2) receiving, via a common search space (CSS) in the first channel, common scheduling information for common control signaling in the non-beamformed first downlink control signaling from the access node, (3) receiving, via a UE-specific search space (USS) in the first channel, dedicated scheduling information for UE-specific control signaling in the non-beamformed first downlink control signaling from the access node.
However, Xu discloses the missing/crossed limitations comprising: (1) receiving the scheduling information of the first control signal from the access node via a first channel in the narrowband first resource (Fig. 3 illustrates a narrowband regions within a system bandwidth. It shows the first narrowband region 330-a, the second narrowband region 330-b, or the third narrowband region 330-c, see [0069]. The base station 105-a generates a synchronization signal, such as a PSS, SSS, or PBCH, and transmits the synchronization signal using narrowband resources, see [0064]. The base station 105-a transmits the scheduling information of the non-beamformed first downlink control signaling to the device via a first channel in the narrowband first resource. ). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach and Nishikawa’s method by adding the teachings of Xu in order to make a more effective method by reducing power consumption, see (Xu, [0004].).
Kusashima discloses the missing/crossed limitations comprising: (2) receiving, via a common search space (CSS) in the first channel, common scheduling information for common control signaling in the non-beamformed first downlink control signaling from the access node (The common search space (CSS) is a search space which is configured using parameters , (3) receiving, via a UE-specific search space (USS) in the first channel, dedicated scheduling information for UE-specific control signaling in the non-beamformed first downlink control signaling from the access node (The UE-specific search space (USS) is configured using the parameters specific to the mobile station devices. The UE-specific search space (USS) transmits the control channels specific to the user equipment, see [0007].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach, Xu and Nishikawa’s method by adding the teachings of Kusashima in order to make a more effective method by communicating efficiently, see (Kusashima, [0004].).
 Regarding claim 11, El Ayach, Nishikawa, Xu and Ishikawa teach all the limitations of claim 9 above; and El Ayach further teaches further comprising: 
sending information indicating a control sub-region outside the narrowband first resource over the first channel or(FIG. 6 is a swim diagram 600 illustrating aspects of synchronization operations. At block 630, the source cell 605 sends the narrowband signal component and the wideband signal component of the synchronization signal with the adjusted parameters, see[0068]-[0072]. The missing/crossed limitation will be discussed in view of Ishikawa.); 
wherein (The missing/crossed limitation will be discussed in view of Xu.); 
wherein  (The missing/crossed limitation will be discussed in view of Kusashima.); and 
(The missing/crossed limitation will be discussed in view of Kusashima et al.).  
As noted above, El Ayach is silent about the aforementioned missing/crossed limitations of: (1) sending information indicating a control sub-region outside the narrowband first resource over the first channel or the second channel, (2) the control sub-region is used for sending configuration signaling to the device, or used for sending the configuration signaling or scheduling signaling for data transmission, (3) the first channel comprises a common search space (CSS) for sending common control signaling to the device, (4) the control sub-region comprises a UE-specific search space (USS) for sendinq UE-specific control signaling to the device.
However, Ishikawa discloses the missing/crossed limitations comprising: (1) sending information indicating a control sub-region outside the narrowband first resource over the first channel or the second channel (The control signals are transmitted over a second channel, see [0011].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach, Nishikawa and Xu’smethod by adding the teachings of Ishikawa in order to make a more effective method by maintaining quality during handover, see (Ishikawa, [abstract].).
the control sub-region is used for sending configuration signaling to the device, or used for sending the configuration signaling or scheduling signaling for data transmission (The particular narrowband region 330-a, 330-b, or 330-c are configured for narrowband communications based on various deployment parameters, see [0068]. FIG. 7 illustrates a process flow 700 for narrowband synchronization techniques for narrowband wireless communications. The synchronization signal format is selected to provide an indication of the narrowband resources, such as discussed above with respect to FIGS. 1-6, see [0090]-[0091].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach and Nishikawa’s method by adding the teachings of Xu in order to make a more effective method by reducing power consumption, see (Xu, [0004].).
Kusashima discloses the missing/crossed limitations comprising: (3) the first channel comprises a common search space (CSS) for sending common control signaling to the device (The common search space (CSS) is a search space which is configured using parameters specific to the base station and/or parameters defined in advance. The base station maps the control channels common to a plurality of mobile station devices to the CSS, see [0007]-[0010].), (4) the control sub-region comprises a UE-specific search space (USS) for sendinq UE-specific control signaling to the device (The UE-specific search space (USS) is configured using the parameters specific to the mobile station devices. The UE-specific search space (USS) transmits the control channels specific to the user equipment, see [0007].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach, Nishikawa, Xu and Ishikawa method by 
Regarding claim 63, El Ayach, Nishikawa, Xu and Ishikawa teach all the limitations of claim 61 above; and El Ayach  further teaches further comprising: 
receiving information indicating a control sub-region outside the narrowband first resource via the first channel or (FIG. 6 is a swim diagram 600 illustrating aspects of synchronization operations. At block 630, the source cell 605 sends the narrowband signal component and the wideband signal component of the synchronization signal with the adjusted parameters, see[0068]-[0072]. The missing/crossed limitation will be discussed in view of Ishikawa.); 
wherein (The missing/crossed limitation will be discussed in view of Xu.); 
wherein (The missing/crossed limitation will be discussed in view of Kusashima.); and 
(The missing/crossed limitation will be discussed in view of Kusashima.).   
As noted above, El Ayach is silent about the aforementioned missing/crossed limitations of: (1) receiving information indicating a control sub-region outside the narrowband first resource over the first channel or the second channel, (2) the control sub-region is used for sending configuration signaling to the device, or used for sending the configuration signaling or scheduling signaling for data transmission, (3) the first channel comprises a common search space (CSS) for sending common control signaling to the device, (4) the control sub-region comprises a UE-specific search space (USS) for sendinq UE-specific control signaling to the device.
However, Ishikawa discloses the missing/crossed limitations comprising: (1) receiving information indicating a control sub-region outside the narrowband first resource over the first channel or the second channel (The control signals is transmitted over a second channel, see [0011].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach, Nishikawa and Xu’s method by adding the teachings of Ishikawa in order to make a more effective method by maintaining quality during handover, see (Ishikawa, [abstract].).
Xu discloses the missing/crossed limitations comprising: (2) the control sub-region is used for sending configuration signaling to the device, or used for sending the configuration signaling or scheduling signaling for data transmission (The particular narrowband region 330-a, 330-b, or 330-c are configured for narrowband communications based on various deployment parameters, see [0068]. FIG. 7 illustrates a process flow 700 for narrowband synchronization techniques for narrowband wireless communications. The synchronization signal format is selected to provide an indication of the narrowband resources, such as discussed above with respect to FIGS. 1-6, see [0090]-[0091].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach, Nishikawa and Ishikawa’s method by adding 
Kusashima discloses the missing/crossed limitations comprising: (3) the first channel comprises a common search space (CSS) for sending common control signaling to the device (The common search space (CSS) is a search space which is configured using parameters specific to the base station and/or parameters defined in advance. The base station maps the control channels common to a plurality of mobile station devices to the CSS, see [0007]-[0010].), (4) the control sub-region comprises a UE-specific search space (USS) for sendinq UE-specific control signaling to the device (The UE-specific search space (USS) is configured using the parameters specific to the mobile station devices. The UE-specific search space (USS) transmits the control channels specific to the user equipment, see [0007].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach, Nishikawa, Xu and Ishikawa’s method by adding the teachings of Kusashima in order to make a more effective method by communicating efficiently, see (Kusashima, [0004].).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over El Ayach et al. (US 20160087743, henceforth “El Ayach”)  in view of Nishikawa et al. (US 20170164368, henceforth “Nishikawa”), Xu et al. (US 20170094621, Provisional application 62/232335, henceforth “Xu”) and further in view of Seo et al. (US 20160007329, henceforth “Seo”).
 Regarding claim 13, El Ayach, Nishikawa and Xu teach all the limitations of claim 1 above; and El Ayach further teaches wherein sending (FIG. 6 is a swim diagram 600 illustrating aspects of synchronization operations. At block 630, the source cell 605 sends comprises: 
increasing a transmission power on the narrowband first resource by taking a power of other 5resources in the working carrier than the narrowband first resource (FIG. 7A, the source cell determines the narrowband signal 705-a and the wideband signal 710-a to have a predefined transmission power level/ratio and also to have a predefined bandwidth. FIG. 7C, the source cell, based on the network characteristics, increase the transmission power of the narrowband signal 705-c while reducing the transmission power of the wideband signal 710-c, see [0073]-[0075].); and 
sending the non-beamformed first downlink control signaling (FIG. 6 at block 630, the source cell 605 sends the narrowband signal component and the wideband signal component of the synchronization signal with the adjusted parameters to the UE 610, see[0068]-[0072]. FIGS. 7A-7E show examples of dynamic adjustments to the narrowband signal 705 and/or the wideband signal 710, it can be appreciated that other adjustments may be provided, dependent upon the conditions of the millimeter wave communication network, see [0077].  The missing/crossed limitation will be discussed in view of Seo.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1)  non-beamformed second downlink control signaling, (2) sending the non-beamformed first downlink control signaling using the increased transmission power. 
However, Nishikawa discloses the missing/crossed limitations comprising: (1)  non-beamformed second downlink control signaling (FIG. 1, the wireless communication system 1 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach and Xu’s method by adding the teachings of Nishikawa in order to make a more effective method by improving correlation between a transmission device and a reception device, and selecting direction with a high degree of accuracy, see (Nishikawa, [0137].).
Seo discloses the missing/crossed limitations comprising: (2) sending the non-beamformed first downlink control signaling using the increased transmission power (The transmission power of the control signal is increased for low code rate, see [0082].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Ayach, Nishikawa and Xu’s method by adding the teachings of Seo in order to make a more effective method by getting low code rate, see (Seo, [0082].).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
/M.M.M./Examiner, Art Unit 2411
/JAE Y LEE/Primary Examiner, Art Unit 2466